 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN DASHWANE CARLOCK,                           No. 2:20-cv-2210 TLN KJN P
12                      Petitioner,
13          v.                                         ORDER
14   PATRICK COVELLO,
15                      Respondent.
16

17          Petitioner is a state prisoner, proceeding pro se, with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Presently before the court is respondent’s motion to dismiss the

19   petition for failure to exhaust state remedies. Petitioner’s amended petition is before the court. In

20   his pleading, petitioner avers that he “was mistakenly informed appellate counsel was proceeding

21   to file in Cal. Supreme Court. Until recently [petitioner] learned no such petition was filed.”

22   (ECF No. 13 at 3.) Petitioner seeks a stay to allow him to file in the California Supreme Court.

23   As explained below, petitioner is ordered to inform the court how he would like to proceed.

24   I. Exhaustion Standards

25          The exhaustion of state court remedies is a prerequisite to the granting of a petition for

26   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived

27

28
                                                      1
 1   explicitly by respondents’ counsel. 28 U.S.C. § 2254(b)(3). 1 A waiver of exhaustion, thus, may

 2   not be implied or inferred. A petitioner satisfies the exhaustion requirement by providing the

 3   highest state court with a full and fair opportunity to consider all claims before presenting them to

 4   the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d

 5   1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986). For a California prisoner to

 6   exhaust, he must present his claims to the California Supreme Court on appeal in a petition for

 7   review or post-conviction in a petition for a writ of habeas corpus in which he adequately

 8   describes the federal Constitutional issue that he asserts was violated. See Gatlin v. Madding,

 9   189 F.3d 882, 888 (9th Cir. 1999).

10   II. Unexhausted Petition

11          Petitioner concedes that he has not filed his claims in the California Supreme Court. The

12   instant petition is unexhausted. Although petitioner claims to seek a stay, he failed to

13   demonstrate he is entitled to such a stay. 2 Specifically, he failed to provide sufficient information

14   for the court to determine whether such a stay can be granted; for example, he fails to provide the

15   date of his conviction, and he does not indicate who told petitioner that appellate counsel was

16   filing in the California Supreme Court, or when petitioner was told such information. Petitioner

17   is advised of the following options.

18   III. Petitioner’s Options

19          The United States Supreme Court held that a federal district court may not entertain a

20   petition for habeas corpus unless the petitioner has exhausted state remedies with respect to each

21   of the claims raised. Rose v. Lundy, 455 U.S. 509, 522 (1982). Unexhausted petitions may,

22   under limited circumstances, be stayed pending state court exhaustion. Mena v. Long, 813 F.3d

23   907, 912 (9th Cir. 2016). The requirements for a stay are those set forth in Rhines v. Weber, 544

24   U.S. 269 (2005). Under Rhines, a district court may stay, in limited circumstances, a mixed

25
     1
26     A petition may be denied on the merits without exhaustion of state court remedies. 28 U.S.C.
     § 2254(b)(2).
27
     2
       Petitioner is not required to await resolution of his request for stay in this action before
28   returning to state court to properly exhaust his state court remedies.
                                                        2
 1   petition pending exhaustion of unexhausted claims if: (1) the petitioner had good cause for his

 2   failure to exhaust; (2) his unexhausted claims are potentially meritorious; and (3) there is no

 3   indication that the petitioner engaged in intentionally dilatory litigation tactics. Id., 544 U.S. at

 4   278. Each of these three conditions must be satisfied. Id.

 5              The undersigned will entertain a motion for stay and abeyance if petitioner wishes to bring

 6   such a motion and believes he can make the showing required by Rhines. In the alternative,

 7   petitioner may withdraw this habeas petition and refile it once the California Supreme Court has

 8   ruled on petitioner’s constitutional claims.3

 9   III. Conclusion

10              Accordingly, IT IS HEREBY ORDERED that petitioner notify the court, within thirty

11   days from the date of this order, which option he chooses. If he chooses to file a motion for stay

12   under Rhines, he must address all three of the conditions required. Petitioner is cautioned that if

13   he fails to choose one of the options set forth above, the undersigned will recommend that this

14   action be dismissed as unexhausted.

15   Dated: June 29, 2021

16

17
     /carl2210.stay.fb
18

19

20

21

22

23
     3
       Petitioner is cautioned that the habeas corpus statute imposes a one year statute of limitations
24   for filing non-capital habeas corpus petitions in federal court. In most cases, the one year period
     will start to run on the date on which the state court judgment became final by the conclusion of
25   direct review or the expiration of time for seeking direct review, although the statute of
26   limitations is tolled while a properly filed application for state post-conviction or other collateral
     review is pending. 28 U.S.C. § 2244(d). Although § 2244(d)(2) provides for such statutory
27   tolling, “[u]nder Duncan v. Walker, 533 U.S. 167 (2001), the filing of a petition for federal
     habeas corpus relief does not toll AEDPA’s statute of limitations. King v. Ryan, 564 F.3d 1133,
28   1141 (9th Cir. 2009).
                                                        3
